IN THE SUPREME COURT OF TEXAS

                                 No. 08-0524

              IN RE  DEPARTMENT OF FAMILY & PROTECTIVE SERVICES

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for stay,  filed  July  2,  2008,  is
granted.   The order dated June  30,  2008,  in  Cause  No.  01-08-00348-CV,
styled In re  Kristal Timish Walker a/k/a Kristal  Timisha  Walker,  in  the
First Court of Appeals is stayed pending further order of this Court.
      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before July 10, 2008.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this July 03, 2008.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk